Citation Nr: 1620124	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  09-21 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for service connection for myopia and presbyopia.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from April 1975 to June 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In January 2016, the Veteran testified before the undersigned Veterans Law Judge at a hearing.  A hearing transcript has been associated with the record.

The Board notes that, in an April 2015 submission, the Veteran indicated that he wished to continue his appeals as to his petition to reopen a claim for service connection for myopia and presbyopia, service connection for diabetes mellitus and entitlement to special monthly compensation for loss of use of a creative organ.  However, an April 2009 rating decision awarded service connection for erectile dysfunction and special monthly compensation based upon the loss of use of a creative organ.  The Veteran has not appealed the assigned ratings or effective dates for such disabilities.  As special monthly compensation based upon the loss of use of a creative organ has already been awarded, this issue is not before the Board for its consideration.  See, e.g., Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.   

The Board notes that, during the January 2016 hearing, the Veteran appeared to allege that he suffered a bilateral eye disability other than a refractive error which was the result of his service.  This issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

The Board's decision as to the request to reopen claims for service connection for myopia and presbyopia is detailed below.  The remaining claim on appeal is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  In a May 1998 final decision, the RO denied service connection for myopia and presbyopia.

2.  Evidence added to the record since the final May 1998 denial is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for myopia and presbyopia.


CONCLUSIONS OF LAW

1.  The May 1988 decision that denied service connection for myopia and presbyopia is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 
 
2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for myopia and presbyopia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).   






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.
  
In VAOPGCPREC 6-2014, VA's General Counsel recognized that, in Kent, supra, the Court held that, upon receipt of a claim to reopen, VA must "look at the bases for the denial in the prior decision and . . . [provide] a notice letter that describes what evidence would be necessary to substantiate th[e] element or elements ... that were found insufficient in the previous denial."  However, it was further noted that, such holding in Kent, which required VA to provide case-specific notice upon receipt of a claim to reopen, is inconsistent with the subsequent Federal Circuit decisions in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009), and Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed. Cir. 2007), holding that section 5103(a)(1) is satisfied by "generic notice," i.e., notice that "identif[ies] the information and evidence necessary to substantiate the particular type of claim being asserted" by a claimant and rejecting the argument that the statute requires specific notice of missing evidence with respect to a particular claim.  Further, subsequent to Kent, Congress revised 38 U.S.C. § 5103(a) in Public Law 112-154 to authorize VA to provide notice under that section before VA receives the claim, such as by including the notice on standard application forms. Under the Federal Circuit's precedents and the revision made by Public Law 112-154, 38 U.S.C. 
§ 5103(a)(1) cannot be construed to require notice tailored to the facts or circumstances of an individual claim.  

Therefore, VA's General Counsel determined that Kent is no longer controlling insofar as it construed former 38 U.S.C. § 5103(a) to require that VA provide such case-specific notice to a claimant who has filed an application to reopen a previously denied claim and, pursuant to 38 U.S.C. § 5103(a)(1), upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element or elements that were found insufficient in the previous denial of the claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

As relevant to the Veteran's application to reopen the previously denied claim of entitlement to service connection for myopia and presbyopia, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an April 2008 letter, sent prior to the initial unfavorable decision issued in July 2008, advised the Veteran of the evidence and information necessary to substantiate his underlying service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  Furthermore, the Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Board notes that the Veteran has not been provided with a VA examination in connection with his claim pertaining to myopia and presbyopia; however, the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R.               § 3.159(c)(1), (2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's claim for service connection for myopia and presbyopia is not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeal.

Additionally, in January 2016, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the January 2016 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal, which included a petition to reopen a claim for service connection for myopia and presbyopia.  Also, information was solicited regarding the Veteran's in-service and post-service eye symptoms.  His representative provided argument that the Veteran's in-service duties worsened his eye disability.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Moreover, the hearing discussion did not reveal any additional outstanding evidence necessary for the adjudication of such issue.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  Moreover, neither the Veteran nor his representative has alleged that his hearing is inadequate.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.             § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this regard, the Veteran's refractive error is not considered a chronic disease subject to presumptive service connection and, therefore, such laws and regulations are inapplicable to the instant claim.

The law provides that refractive error of the eyes is a developmental defect and not a disease or injury within the meaning of applicable legislation.  In the absence of superimposed disease or injury, service connection is not granted for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  See 38 C.F.R. §§ 3.303(c), 4.9; see also Veterans Benefit Administration (VBA) Manual M21-1, Part IV, ii.2.B.6.b. 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.   38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Veteran previously claimed entitlement to service connection for loss of sight in August 1997.  Of record at the time of the May 1998 rating decision were the Veteran's service treatment records, VA examinations conducted in November 1997 and January 1998 as well as VA treatment records dated in September 1997.  The RO observed that the Veteran's service treatment records showed myopia and presbyopia and that an impression of myopia was made in the VA examination.  Based upon such evidence, the RO found that myopia and presbyopia were a constitutional or developmental abnormality and were not considered a disability for VA compensation purposes.  Consequently, the RO found that service connection was not warranted for myopia and presbyopia.   

In May 1998, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for myopia and presbyopia was received until February 2008, when VA received his application to reopen such claim.  Therefore, the May 1998 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015.  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for myopia and presbyopia was received prior to the expiration of the appeal period stemming from the May 1998 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Evidence received since the May 1998 decision consists of VA treatment records dated through March 2015 as well as the Veteran's January 2016 hearing testimony.  During a January 2016 hearing, the Veteran testified that he was prescribed glasses during service and that he had to strain his eyes to work on soldering and wiring.  The VA treatment records reflect the continuing monitoring and treatment of the Veteran's refractive error and presbyopia, but do not reflect any opinion suggesting an in-service superimposed disease or injury.
Additionally, while the Veteran has submitted statements regarding the onset and severity associated with his claimed myopia and presbyopia during the course of the appeal, such are duplicative of his contentions that were previously of record at the time of the May 1998 rating decision.  Specifically, he simply continues to contend that his condition is the result of service.

Therefore, the Board finds that the evidence received since the May 1998 rating decision is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for myopia and presbyopia.  Consequently, new and material evidence has not been received to reopen such claim and the Veteran's appeal must be denied.


ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for myopia and presbyopia is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for diabetes mellitus so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon, supra.  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that a VA examination to determine the nature and etiology of the Veteran's claimed diabetes mellitus is necessary to decide the claim.

With regard to the Veteran's claimed diabetes mellitus, he has alleged that this disability had its onset during service.  Specifically, he testified during the January 2016 hearing that he experienced fatigue and extreme thirst during service but that he was not diagnosed with diabetes mellitus or told that he had high blood sugar levels during service.  Service treatment records are negative for complaints, treatments or diagnoses related to diabetes mellitus and a May 1997 separation examination was negative for sugar on urinalysis.  However, a November 1996 serum test results indicated that the Veteran's glucose was high.  Post-service VA treatment notes reflect a diagnosis of diabetes mellitus.  The Veteran has not yet been afforded a VA examination to determine the etiology of his claimed diabetes mellitus.  Therefore, on remand, such an examination with an etiology opinion should be obtained.

Finally, due to the length of time which will elapse on remand, updated VA treatment records should be obtained in consideration of the Veteran's appeal.  The Board also notes that the AOJ indicated in the July 2008 rating decision that the Veteran's VA treatment records had revealed that he was diagnosed with diabetes in 2000; however, VA treatment records dated between September 1998 and February 2007 are not of record.  On remand, such records should also be associated with the evidentiary record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records dated from March 2015 to the present.  In addition, VA treatment records dated from September 1998 to February 2007 should be obtained.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.       § 3.159(e).

2.  The Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of his claimed diabetes mellitus.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted. 

Thereafter, the examiner is asked to furnish an opinion with respect to the following questions:

(A) The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed diabetes mellitus had its onset during service, or is otherwise related to such service, to include the November 1996 serum test results indicating that the Veteran's glucose was high.

(B)  Did the Veteran's diagnosed diabetes mellitus manifest to a compensable degree within one year of service discharge (i.e., June 1997)?  If so, what were the manifestations?

(C)  Has the Veteran's diagnosed diabetes mellitus been causally related to or aggravated beyond its natural progression by any of his service-connected disabilities?

In offering such opinion, the examiner should consider the Veteran's statements regarding the incurrence of his disability.  The examiner must provide a complete rationale for all opinions and conclusions reached.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


